UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1565


LISA DUNN,

                Plaintiff - Appellant,

           v.

CAROLYN W. COLVIN,    Acting   Commissioner,    Social    Security
Administration,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:13-cv-00222-JAG)


Argued:   March 25, 2015                       Decided:   June 1, 2015


Before MOTZ and GREGORY, Circuit Judges, and Mary G. LEWIS,
United States District Judge for the District of South Carolina,
sitting by designation.


Affirmed by unpublished opinion. Judge Lewis wrote the opinion,
in which Judge Motz and Judge Gregory joined.


ARGUED: Bruce Knight Billman, Fredericksburg, Virginia, for
Appellant. Elizabeth Wu, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellee.    ON BRIEF: Nora Koch, Acting
Regional Chief Counsel, Taryn Jasner, Supervisory Attorney,
Meriah Russell, Assistant Regional Counsel, Office of the
General Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania; Dana J. Boente, United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
MARY GEIGER LEWIS, District Judge:

       Lisa Dunn (Appellant) brought this action under 42 U.S.C.

§   405(g)    in    the      district       court   of    the    Eastern      District    of

Virginia seeking judicial review of the final decision of the

Commissioner       of   the       Social    Security      Administration        (Appellee)

denying her application for disability insurance benefits (DIB).

Appellant, a high school graduate, was born on May 19, 1973.

She has previously worked as a waitress, para-educator, daycare

worker, bookkeeper, and cashier.                    She alleged that she became

disabled     on     May      1,     2007,     based      on     rheumatoid      arthritis,

fibromyalgia, headaches, depression, and anxiety.                             As noted by

Appellant at oral argument, however, this case is concerned only

with her psychiatric problems.

       The parties filed cross-motions for summary judgment, which

were    referred        to    the     magistrate         judge     for    a    Report    and

Recommendation (Report).               In the magistrate judge’s Report, he

suggested that the district court grant Appellee’s motion for

summary      judgment        and     deny     Appellant’s        motion       for   summary

judgment.          Appellant        filed    objections       to    the   Report.        The

district     court      overruled      the    objections,          adopted    the   Report,

granted      Appellee’s            motion     for     summary        judgment,       denied

Appellant’s motion for summary judgment, and affirmed Appellee’s

final decision denying Appellant’s claim for DIB.



                                               3
       Appellant then timely filed her notice of appeal with this

Court.      We     have      jurisdiction        to   consider       her       appeal       under

42 U.S.C.       § 405(g)      and   28      U.S.C.      §    1291.         Discerning          no

reversible error, we affirm.



                                             I.

       In   a    Social      Security       case      such    as     this,      it     is     the

plaintiff’s duty to both produce evidence and prove that she is

disabled under         the    Social     Security      Act,    §   205(g),        42    U.S.C.

§ 405(g).         See Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir.

1995).      Our review of the decision of the Administrative Law

Judge (ALJ) in an action involving disability benefits is quite

limited.        We must uphold the ALJ’s factual findings if they are

supported by substantial evidence and reached by applying the

correct legal standard.              Hancock v. Astrue, 667 F.3d 470, 472

(4th     Cir.    2012).        “Substantial           evidence       is    such      relevant

evidence    as     a   reasonable        mind      might     accept       as   adequate       to

support a conclusion.”              Craig v. Chater, 76 F.3d 585, 589 (4th

Cir.     1996)     (internal        citations         omitted)        (quotation            marks

omitted).         It   “consists       of    more     than    a    mere        scintilla      of

evidence but may be less than a preponderance.” Smith v. Chater,

99 F.3d 635, 638 (4th Cir. 1996).

       When we review whether substantial evidence supports the

findings of the ALJ, “we do not undertake to reweigh conflicting

                                             4
evidence,      make       credibility           determinations,               or    substitute        our

judgment for that of the [ALJ].”                        Johnson v. Barnhart, 434 F.3d
650, 653 (4th Cir. 2005) (internal citations and quotation marks

omitted).          “Where conflicting evidence allows reasonable minds

to   differ    as     to    whether        a     claimant       .    .    .    is       disabled,     the

responsibility for that decision falls on [the ALJ].”                                          Craig, 76
F.3d at 589.          “[T]he substantial evidence standard ‘presupposes

. . . a zone of choice within which the decisionmakers can go

either     way,       without         interference              by       the        courts.            An

administrative         decision           is     not     subject         to        reversal       merely

because substantial evidence would have supported an opposite

decision.’”          Clarke v. Bowen, 843 F.2d 271, 272-73 (8th Cir.

1988) (quoting Baker v. Heckler, 730 F.2d 1147, 1150 (8th Cir.

1984)) (internal citation omitted).

       Consequently,            it   is    beyond       dispute          that       it    is    not   the

province      of    the    courts         to    resolve      factual          matters        in   Social

Security cases such as this de novo. “At the same time, they

must    not    abdicate          their         traditional          functions;           they     cannot

escape   their       duty       to   scrutinize          ‘the       record         as    a   whole’    to

determine whether the conclusions reached are rational.”                                          Thomas

v.   Celebrezze,          331 F.2d 541,        543   (4th        Cir.       1964)       (quoting

Universal Camera Corp. v. N.L.R.B., 340 U.S. 474, 490 (1951)).




                                                   5
                                        II.

       The Social Security Administration has established a five-

step sequential evaluation process for determining if a person

is    disabled.    20    C.F.R.   §   404.1520(a)(4)(i-v)       (2004).      In

relevant part, the Code of Federal Regulations provides:

            At the first step, we consider your work
       activity, if any.   If you are doing substantial
       gainful activity, we will find that you are not
       disabled....

            At the second step, we consider the medical
       severity of your impairment(s). If you do not have a
       severe medically determinable physical or mental
       impairment that meets the duration requirement in [20
       C.F.R.] § 404.1509, or a combination of impairments
       that is severe and meets the duration requirement, we
       will find that you are not disabled....

            At the third step, we also consider the medical
       severity of your impairment(s).       If you have an
       impairment(s) that meets or equals one of our listings
       in appendix 1 of this subpart and meets the duration
       requirement, we will find that you are disabled....

            At the fourth step, we consider our assessment of
       your residual functional capacity and your past
       relevant work. If you can still do your past relevant
       work, we will find that you are not disabled....

            At the fifth and last step, we consider our
       assessment of your residual functional capacity and
       your age, education, and work experience to see if you
       can make an adjustment to other work. If you can make
       an adjustment to other work, we will find that you are
       not disabled. If you cannot make an adjustment to
       other work, we will find that you are disabled.

Id.

       The   parties    agree   that:    (1)   Appellant   is   not   currently

engaged in any substantial gainful activity; (2) Appellant has

                                         6
several        medically           determinable           severe        impairments,        (3)

Appellant’s       severe       impairments           do    not     meet       or    equal   an

impairment in any of Appellee’s Listing of Impairments, and, (4)

Appellant’s impairments prevent her from returning to her past

relevant       work.        They    disagree,        however,      as    to        Appellant’s

residual functional capacity--key to determining whether she is

able to do other work.



                                            III.

        There are two issues presented by this appeal: (1) whether

the ALJ was correct in his decision not to give the opinion of

the treating physician controlling weight, and (2) whether, in

making his credibility determination as to Appellant, the ALJ

erred     in    his     consideration           of   the     conservative          nature   of

Appellant’s       treatment         and   her    non-compliance          with      taking   her

medications as prescribed.                  We will consider these issues in

turn.



                                                A.

       First, Appellant contends that the ALJ erred in assigning

limited weight to the opinions of her treating physician, Dr.

John     Swing,       and    her     treating        psychiatric         counselor,     Betty

Gosnell.       We are unconvinced.



                                                7
      When evaluating medical opinions, the ALJ should consider

“(1) whether the physician has examined the applicant, (2) the

treatment relationship between the physician and the applicant,

(3)   the   supportability          of    the   physician’s        opinion,      (4)   the

consistency of the opinion with the record, and (5) whether the

physician is a specialist.”              Johnson, 434 F.3d at 654.

      An ALJ’s determination as to the weight to be assigned to a

medical     opinion       generally      will   not    be    disturbed      absent     some

indication         that      the      ALJ       has      dredged       up     “specious

inconsistencies,” Scivally v. Sullivan, 966 F.2d 1070, 1077 (7th

Cir. 1992), or has failed to give a sufficient reason for the

weight      afforded        a      particular         opinion,     see      20    C.F.R.

§ 404.1527(d) (1998).

      According to 20 C.F.R. §§ 404.1527(d)(2) & 416.927(d)(2), a

treating source’s opinion on issues of the nature and severity

of the impairments will be given controlling weight when well

supported     by     medically        acceptable        clinical     and     laboratory

diagnostic techniques and when the opinion is consistent with

the   other   substantial          evidence     in     the   record.        Conversely,

however, “the ALJ holds the discretion to give less weight to

the testimony of a treating physician in the face of persuasive

contrary evidence.”             Mastro v. Apfel, 270 F.3d 171, 178 (4th

Cir. 2001); see also Craig, 76 F.3d at 590 (finding that “if a

physician’s opinion in not supported by clinical evidence or if

                                            8
it is inconsistent with other substantial evidence, it should be

accorded significantly less weight”).

       Of course, a medical expert’s opinion as to whether one is

disabled        is    not     dispositive;       opinions        as    to    disability      are

reserved for the ALJ and for the ALJ alone.                                 See 20 C.F.R. §

404.1527(e)(1) (1998).                  Generally, the more the medical source

presents        relevant       evidence     to       support     his    opinion,       and   the

better      that      he    explains     it,   the     more      weight     his   opinion     is

given.      See 20 C.F.R. § 404.1527(d)(3) (1998). Additionally, the

more consistent the opinion is with the record as a whole, the

more       weight       the      ALJ    will     give       to    it.       See   20    C.F.R.

§ 404.1527(d)(4) (1998).

       In rendering his decision on this issue, the ALJ considered

the opinions of four medical sources:                       (1) John Swing, M.D.; (2)

Betty Gosnell, L.P.C; (3) Martha Merrion, Ph.D.; and (4) Sandra

Francis, Ph.D.

       As the ALJ noted in his decision, Appellant came to Dr.

Swing      on    March      7,    2007,    “due       to    worsening        depression      and

anxiety.”            J.A. 10. ∗        “She complained of anhedonia, decreased

motivation, and increased crying.                          On exam she had depressed


       ∗
       Citations herein to “J.A.” refer to the contents of the
Joint Appendix filed by the parties in this appeal; and
citations to “A.R.” refer to the Social Security Administrative
Record that Appellee filed with the district court.



                                                 9
mood   and    congruent   affect.”       Id.       “On   April   4,   2007,    she

reported her medications were causing her to be jittery.                        She

noted to continue to be anxious.”            Id.

       Appellant came to Dr. Swing again on May 30, 2007, and

“expressed . . . increased depression and sadness, and decreased

sleep.”      Id.   The next time Appellant saw Dr. Swing was on July

16, 2007, at which time “she expressed that she was going to get

a new job, because her current job was causing too much stress.

She was cooperative and talkative.             She was noted to be fairly

stable.”     Id.

       In Dr. Swing’s “Psychiatry Progress Note” on August 16,

2007, “he noted that her depression was largely under control,

but her [anxiety] persisted.            She reported that she was much

better overall, and she was noted as to be calm.”                  Id.   He also

noted that she had “no suicidal or homicidal ideation.”                         Id.

The ALJ noted that Appellant returned to Dr. Swing on November

13, 2007, at which time “[s]he reported feeling overwhelmed,

depressed and anxious.”           Id.   Thereafter, on December 4, 2007,

“she complained of feeling ‘discouraged.’”               Id.

       On January 10, 2008, the ALJ noted from Dr. Swing’s records

that Appellant “was pleasant, calm, and cooperative, with no

suicidal or homicidal ideation.          She was noted to be improving.”

Id.     Appellant saw Dr. Swing again on March 3, 2008.                        “She

reported     anxiety   due   to   her   recent     medical     course,   and    was

                                        10
striving for answers.”               Id. at 12.       During Appellant’s March 31,

2008, appointment with Dr. Swing, she “reported having tremors

from the medications.           She was anxious.”            Id.

       During    Appellant’s          June    10,    2008,    appointment         with    Dr.

Swing, he “noted that [Appellant’s] mild anxiety persisted.                                He

also marked that she had no homicidal or suicidal ideation.”

Id. at 13.           Then, during Appellant’s July 8, 2008, appointment

with Dr. Swing, “she was reportedly calm with no homicidal or

suicidal ideation.”           Id.      Appellant saw Dr. Swing on October 20,

2008.    Id.         At that time, she “reported to Dr. Swing that she

felt    that    she    was    doing     okay.       She   reported      some      increased

anxiety, and was taking extra Xanax during the day.”                          Id.

       Appellant returned to Dr. Swing on January 22, 2009.                               Id.

at 14.     “She was quiet and calm.                 She reported that she was not

taking    her    full       dosage    of     medication      because    she       could   not

afford it, but believed she needed it.                     She was stable, with no

suicidal or homicidal ideation.”                   Id. at 14.      During Appellant’s

appointment      on     April    16,       2009,    “[s]he     had     no    suicidal     or

homicidal ideation.             Id.        During Appellant’s April 21, 2009,

appointment,         “she     complained       [of]    depression       and       increased

crying.”       Id.     Appellant reported on May 14, 2009, that “she had

not started a prescribed medication.                      There was no suicidal or

homicidal ideation.”            Id.     And then “[o]n June 18, 2009, she was

mostly calm, but was slight[ly] anxious at times.”                          Id.

                                              11
        According     to     the   ALJ,    in     regards        to     Betty     Gosnell,

Appellant’s counselor,

        Treatment notes from [Appellant’s] counselor in 2009
        reflect that [Appellant] was reporting generalized
        fatigue and pain, but her boyfriend was being a bit
        more attentive to her. She noted positive experience
        from the neurofeedback sessions and expressed this
        [at] each appointment.        Treatment notes dated
        November 4, 2009[], reflect that [Appellant] was in
        good spirits, had a goal of cooking more healthy
        foods for her family, and she was cooking more from
        scratch to save money at the grocery store.

Id. at 15 (citations omitted).                  There appears to be no dispute

as to the ALJ’s finding on this issue and, thus, we need not

discuss it here except to say that the ALJ’s summarization of

Gosnell’s notes are in accord with our own review of the notes.

     Dr. Swing completed a Mental Impairment Questionnaire on

January 21, 2009, in which he checked “severe” as it relates to

eleven     of    a    list    of      twenty     of     Appellant’s        work-related

abilities.       A.R. 893-94; see also J.A. 18.                       “Severe indicates

that the activity is totally precluded on a sustained basis and

would     result     in     failing     after     even        short     duration:        5-10

minutes.”       A.R. 893.      Dr. Swing marked as severe the following

work-related         limitations:         needing        “special         supervision,”

“work[ing]      in   coordination       with     or    [in]     proximity       to   others

without     being      distracted,”        “mak[ing]          simple     work        related

decisions,” “complet[ing] a normal workday and work week without

interruptions        from    psychologically          based    symptoms     and      .   .   .


                                           12
perform[ing] at a consistent pace without an unreasonable number

and   length    of     rests,”        “interact[ing]         appropriately     with   the

general      public    or       customers,”         “accept[ing]      instructions    and

responding      appropriately            to      criticism      from      supervisors,”

“get[ting] along with co-workers or peers without distracting

them or exhibiting behavioral extremes,” “maintain[ing] socially

appropriate behavior and . . . adher[ing] to basic standards of

neatness      and     cleanliness,”             “respond[ing]         appropriately     to

expected     changes       in    the    work     setting,”     “set[ting]      realistic

goals   or    mak[ing]       plans      independently,”        and     “travel[ing]     in

unfamiliar settings and us[ing] public transportation.”                               A.R.

893-94.      However, the ALJ was permitted to afford these opinions

limited    weight,      to      the    extent    that   they    are    controverted    by

other medical evidence in the record.                     See Meyer v. Colvin, 754
F.3d 251, 256 (4th Cir. 2014).

      Gosnell, who provided therapy for Appellant from June 27,

2007,   until       July     22,      2008,     three   to    four     times   a   month,

completed a mental status evaluation on July 29, 2008, which the

ALJ summarized as follows:

      Ms.   Gosnell  opined    that  she   did  not   believe
      [Appellant] was able to maintain a job at the time
      she completed the mental status evaluation form.
      [On] January 5, 2009, Ms. Gosnell indicated that the
      [Appellant] had mild-to-moderate impairments in her
      ability to perform activities of daily living, and
      marked impairments in ability to maintain social
      relationships   and   in   maintaining   concentration,
      persistence, and pace.     She opined that [Appellant]

                                               13
       had severe impairments in her ability to maintain
       attention and concentration for at least 2 straight
       hours;   sustain    an   ordinary   routine   without
       supervision, to complete a normal workday without
       interruptions from psychologically based symptoms and
       perform at a consistent pace without an unreasonable
       number and length of rests; to respond appropriately
       to expected and unexpected changes in the work
       setting, and to travel in unfamiliar settings and use
       public transport.   She opined that [Appellant] would
       have moderately severe limitations in her ability to
       set realistic goals, to accept instructions and
       respond appropriately to criticism from supervisors;
       to ask simple instructions or request assistance from
       supervisors; to work in coordination or proximity to
       others without being distracted; to make simple work
       decisions; and to understand, remember, and carry out
       detailed instructions.      She indicated that the
       claimant would be moderately limited in her ability
       to remember locations and work-like procedures, to
       understand[,] remember, and carry [ ] out simple
       instructions, to interact appropriately with the
       general public, and to be aware of normal hazards and
       take necessary precautions.

J.A. 17.    Having reviewed Gosnell’s mental status evaluation for

ourselves, we think that the ALJ has correctly summarized it,

and there appears to be no argument to the contrary.

       Dr. Merrion of the Virginia Department of Rehabilitative

Services examined Appellant on February 26, 2009.                      A.R. 907.

Dr.    Merrion   found    Appellant      “capable   of    doing    simple    and

repetitive tasks consistently well if she were not as dependent

as she is.”      Id. at 911.    Dr. Merrion also stated that Appellant

“could take supervision and follow directions[,] but supervisors

would tend to be exasperated with her. . . .                  Working with too

many   coworkers    or   the   public   would   tend     to   render   her   less


                                        14
efficient.        .    .    .      [Appellant]        has    a     mildly       to     moderately

impaired ability to deal with the normal stressors and demands

encountered in competitive employment.”                       Id.

       Dr.        Francis,         the      last      non-examining             State      Agency

psychologist to review Appellant’s records for Appellee prior to

the    hearing        before       the   ALJ,      concluded       that,        “[d]ue    to     her

psychiatric impairments, [Appellant] is . . . limited to tasks

that   only       require         limited    contact      with      the        general    public,

involving simple, unskilled work tasks.”                           J.A. 18.           To be more

specific, Dr. Francis stated that Appellant “is able to meet the

basic demands of competitive work on a sustained basis despite

the limitations stemming from her mental impairments.                                      She is

capable of simple routine work in a nonstressful environment

with limited contact with the public and coworkers.                                  A.R. 929.

       Based upon all of the medical evidence, the ALJ gave the

opinion      of    Dr.     Francis       “significant        weight       because        [it   was]

consistent        with      objective       findings        made    upon        examination       of

[Appellant].”              J.A.    18.      Further,     the       ALJ    “assigned       limited

weight       to    the       opinions       of     Dr.      Swing        and     Ms.     Gosnell,

[Appellant’s]            treating        psychiatric         sources,           as     they      are

inconsistent          with      their    treatment       notes      contained          throughout

[Appellant’s] medical records.”                    Id.      As to Dr. Merrion, the ALJ

gave her opinion “greater but not controlling weight because she

had the opportunity to examine [Appellant], but only saw her on

                                                 15
one occasion.”        Id.    We are of the opinion that substantial

evidence supports the ALJ’s decision to assign the weight that

he did to the various medical opinions.

     We must defer to the ALJ’s assignments of weight unless

they are not supported by substantial evidence.                 Hancock, 667
F.3d at 472.       Here, some of Dr. Swing’s treatment notes suggest

that Appellant experienced periods of improvement.              For example,

Dr. Swing wrote “[o]n January 10, 2008, [that Appellant] was

pleasant, calm and cooperative, with no suicidal or homicidal

ideation.     She was noted to be improving.”            J.A. 10.   And “[o]n

June 18, 2009, she was mostly calm, but was slight[ly] anxious

at times.”     Id.    Simply stated, there is more than a “scintilla

of evidence” in the record supporting the ALJ’s conclusion that

Dr. Swing’s opinion is incongruent with both his own treatment

notes and some of the other medical evidence in the record.

     In the medical opinion that Gosnell presented to the ALJ,

“Ms. Gosnell opined that she did not believe [Appellant] was

able to maintain a job at the time she completed the mental

status evaluation form” on July 29, 2008.            Id. at 17.     Under our

deferential standard of review, there is enough evidence in the

record to support the ALJ’s decision to accord this opinion less

weight.

     During       Appellant’s   October    5,    2007,     appointment    with

Gosnell,    she    stated   that   she   was    “feeling   better   and   more

                                     16
energized.”     She also told Gosnell that she was “willing to try

to venture out a bit and look for a job.”                             A.R. 948.       At

Appellant’s October 15, 2007, appointment, Gosnell wrote in her

notes that Appellant “is excited about [a] possible job at Rite

Aid.     She is eager to be interviewed and feels that she has a

good shot at it.”         Id.

       Appellant also reported that “she is optimistic and upbeat

in the face of financial and relationship problems.                             She is

better to get out of the house and says that she believes that

neurofeedback has been helpful.”                 Id.        At Appellant’s October

19, 2007, session, she said that she was “doing pretty well but

feeling achy.        Her first interview went well.”                  Id.      “She has

been able to drive to her appointments and tend to her families’

needs.    This energizes her.”          Id.

       And,   then   on    June   23,   2009,        just    weeks    before    Gosnell

completed her mental evaluation for Appellant, she stated in her

notes that Appellant reported that “[s]ummer is going pretty

well.”    A.R. 957.        “[Appellant] is enjoying the warmer weather

and longer periods of daylight.                 She says that life does not

seem as overwhelming in the summer time. She is getting more

physical exercise than in cold weather.”                       Id.      Gosnell also

noted    that   Appellant       “reports      that    that    helps    quite    a   bit.

Relationship is going okay right now although she struggles with

his parents and his relationship with his mother.”                     Id.

                                           17
     Thus, as with Dr. Swing’s opinion, a reasonable mind might

agree with the ALJ’s finding that Gosnell’s opinion does not

comport with her own treatment notes or with other evidence in

the record.    We hold that the ALJ’s decision to accord limited

weight   to   Gosnell’s   and   Swing’s   opinions   is   supported   by

substantial evidence.



                                   B.

     Second, Appellant argues that the ALJ erred in considering

the conservative nature of Appellant’s treatment and her non-

compliance in determining whether she was credible.             We are

unpersuaded.

     On this issue, the ALJ stated the following:

     [Appellant’s]    testimony    regarding   her    extreme
     symptoms    and    limitations    is    not    credible.
     [Appellant] has not generally received the type of
     medical treatment one would expect for a totally
     disabled   individual.      Although   [Appellant]   has
     received   treatment   for   the   allegedly   disabling
     impairments, that treatment has been essentially
     routine and conservative in nature.         Further the
     record shows that [Appellant] has not been compliant
     with recommended treatment. Treatment notes from Dr.
     Swing indicate compliance issues with medications,
     where [Appellant] had failed to start medications as
     prescribed, or had self-discontinued medications.
     Treatment notes from [Appellant’s] primary care
     physician, as recent as November 2010, also show
     [Appellant] having compliance issues [and] self-
     discontinuing    medications.       While    [Appellant]
     complained of migraine headaches and rheumatoid
     arthritis, the record shows that these have been
     responsive to treatment, including medications and
     trigger point injections.     [Appellant’s] routine and

                                   18
       conservative treatment and failure to comply with her
       treatment   regimen    diminishes   her    credibility
       regarding the frequency and severity of her symptoms,
       and the extent of her functional limitations.

J.A.   17   (internal    citation   omitted).       As    already   noted,   in

reviewing whether substantial evidence supports the findings of

the ALJ, “we do not undertake to reweigh conflicting evidence,

make credibility determinations, or substitute our judgment for

that of the [ALJ].”      Johnson, 434 F.3d at 653.



                                      1.

       Prior to the ALJ’s consideration of Step Four of the five-

step    sequential      evaluation,    the    ALJ     must    determine      the

plaintiff’s    Residual    Functional      Capacity      (RFC).     20   C.F.R.

§§ 416.920(e)-(f), 416.945(a)(1).          Under SSR 83-10, one’s RFC is

       [a] medical assessment of what an individual can do
       in a work setting in spite of the functional
       limitations and environmental restrictions imposed by
       all   of    his   or   her   medically   determinable
       impairment(s).   RFC is the maximum degree to which
       the individual retains the capacity for sustained
       performance of the physical-mental requirements of
       jobs.

Id.

       In his decision, the ALJ stated that,

       [a]fter careful consideration of the entire record,
       [he   found]  that  [Appellant]  has   the  residual
       functional capacity to perform a full range of light
       work as defined in 20 C.F.R. 404.1567(b)[,] except
       she should [have] no greater than moderate exposure
       to hazards such as machinery and heights.     She is
       limited to occasionally climbing ramps, stairs,

                                      19
     ladders, ropes and scaffolds.   She can occasionally
     balance, stoop, kneel, crouch and crawl.      She is
     capable   of    understanding,  carrying   out   and
     remembering simple instructions in an unskilled
     position, with no greater than occasional contact of
     the general public.

J.A. 9

     “[W]hether a person is disabled by pain or other symptoms

is a two-step process.         First, there must be objective medical

evidence showing the existence of a medical impairment(s) which

results     from   anatomical,        physiological,          or     psychological

abnormalities and which could reasonably be expected to produce

the pain or other symptoms alleged.”                  Craig, 76 F.3d at 594

(citations omitted) (emphasis omitted).                  “At this stage of the

inquiry, the pain claimed is not directly at issue; the focus is

instead on establishing a determinable underlying impairment—a

statutory    requirement    for    entitlement      to     benefits—which      could

reasonably be expected to be the cause of the disabling pain

asserted by the claimant.”         Id.        Second, after the first inquiry

is   complete,     the   ALJ      must    evaluate         “the    intensity      and

persistence of the claimant’s pain, and the extent to which it

affects her ability to work[.]”                Id. at 585.        “This evaluation

must take into account not only the claimant’s statements about

her pain, but also ‘all the available evidence,’ including the

claimant’s    medical      history,      medical     signs,        and    laboratory

findings,    any   objective      medical       evidence    of     pain   (such   as


                                         20
evidence of reduced joint motion, muscle spasms, deteriorating

tissues, redness, etc.).”                  Id.     The ALJ must also take into

account “any          other    evidence      relevant    to    the    severity        of   the

impairment, such as evidence of the claimant’s daily activities,

specific descriptions of the pain, and any medical treatment

taken to alleviate it[.]”              Id.

       “[T]here must be . . . a medical impairment . . . which,

when     considered         with     all    the    evidence     .     .   .     (including

statements       of     the    individual         or   his    physician       as     to    the

intensity and persistence of such pain or other symptoms which

may reasonably be accepted as consistent with the medical signs

and findings), would lead to a conclusion that the individual is

under a disability.”            42 U.S.C. § 423(d)(5)(A).

       According to the ALJ, Appellant has the following severe

impairments:          rheumatoid       arthritis,       fibromyalgia,           headaches,

depression, and anxiety.                   J.A. 6.      And, the ALJ found that

Appellant’s “medically determinable impairments could reasonably

be     expected        to      cause       the     alleged      symptoms;            however,

[Appellant’s] statements concerning the intensity, persistence

and limiting effects of these symptoms are not credible to the

extent    that    they        are    inconsistent      with    the     . .      .    residual

functional capacity assessment.”                   J.A. 10.         Further, as stated

above,    the     ALJ       avowed    that    “[Appellant]       has      not       generally

received the type of medical treatment one would expect for a

                                             21
totally disabled individual.              Although [Appellant] has received

treatment       for     the     allegedly      disabling         impairments,       that

treatment       has    been    essentially     routine         and   conservative    in

nature.”    J.A. 17.

      In response to the ALJ’s holding regarding the routine and

conservative nature of Appellant’s treatment, Appellant argues

that “[t]he characterization of [Appellant’s] psychiatric care

as ‘routine and conservative’ is an incorrect legal standard of

evaluation of credibility where the term is undefined in the

regulations      and    record.         The   term   is    idiosyncratic      to    the

beliefs    of    any    given     decision     maker.”          Appellant’s   Br.    26

(emphasis omitted).           We disagree.

      First, according to 20 C.F.R. § 404.1529(c)(3)(iv)-(v), in

determining       if    someone    is    disabled,        it    is   appropriate     to

consider such things as:

      (iv) The type, dosage, effectiveness, and side effects of
      any medication you take or have taken to alleviate your
      pain or other symptoms; [and]

      (v) Treatment, other than medication, you receive or
      have received for relief of your pain or other
      symptoms[.]

Id.    Therefore, inasmuch as the ALJ is allowed to consider the

nature of Appellant’s treatment in determining whether she is

disabled, a reasonable mind might agree that the conservative

nature of Appellant’s treatment is an adequate basis to support



                                          22
the ALJ’s conclusion that Appellant’s testimony of her disabling

condition was incredible.          See Craig, 76 F.3d at 589.

      Second, contrary to any suggestion otherwise, this Court

has long held that it is appropriate for the ALJ to consider the

conservative nature of a plaintiff’s treatment –- among other

factors -- in judging the credibility of the plaintiff.                   As this

Court held in Craig, “[a]lthough a claimant’s allegations about

her pain may not be discredited solely because they are not

substantiated by objective evidence of the pain itself or its

severity,     they   need   not    be   accepted   to     the   extent   they   are

inconsistent    with   the   available        evidence,    including     objective

evidence of the underlying impairment, and the extent to which

that impairment can reasonably be expected to cause the pain the

claimant alleges she suffers[.]”               Craig, 76 F.3d at 595.           See

also Gross v. Heckler, 785 F.2d 1163, 1165-66 (4th Cir. 1986)

(finding the claimant’s claim that he was disabled not credible

when “[h]is arthritis responded to conservative treatment, and

his stomach pains were relieved by antacids.                    If a symptom can

be reasonably controlled by medication or treatment, it is not

disabling.”); Shively v. Heckler, 739 F.2d 987, 990 (4th Cir.

1984) (“Claimant’s allegations that he suffered such severe pain

are not supported by x-rays or neurological findings.                      He has

never been hospitalized for his back pain or other ailments. At

the   prior   supplemental        hearing,    claimant     indicated     that   the

                                         23
medication he was taking for pain was Extra Strength Tylenol and

Extra Strength Excedrin, both nonprescription medicines.                                    At the

latest    supplemental            hearing,          claimant      testified        that     he    was

taking Nalfon, which the Physician’s Desk Reference describes as

an analgesia for treatment of mild to moderate pain, prescribed

for    relief        from    acute       flairs          of   rheumatoid       arthritis         and

osteoarthritis.              The      ALJ     observed        that     stronger      medications

could have been prescribed.”).

       Third,        in     allowing         the     conservative         nature       of     one’s

treatment       as    one        of    the     factors        a   court      may    consider       in

determining      a        claimant’s         credibility,         we   are    in    accord       with

several other courts of appeals that have held the same.                                         See,

e.g., Smith v. Colvin, 756 F.3d 621, 626 (8th Cir. 2014) (noting

with    approval          that     the       ALJ’s       credibility      determination           was

based, in part, on finding that the plaintiff’s treatment was

“essentially routine and/or conservative in nature”) (internal

quotation marks omitted); Wall v. Astrue, 561 F.3d 1048, 1068–69

(10th Cir. 2009) (holding that a history of conservative medical

treatment undermines allegations of disabling symptoms); Parra

v.    Astrue,    481 F.3d 742,    751    (9th     Cir.     2007)       (stating      that

evidence of conservative treatment permits the ALJ to discount

the     claimant’s          testimony           regarding         the     severity          of     an

impairment); Sienkiewicz v. Barnhart, 409 F.3d 798, 804 (7th

Cir. 2005) (noting with approval the ALJ’s consideration of the

                                                    24
nature   of    plaintiff’s    treatment         as   having    been      “routine        and

conservative”     in   making       his    credibility        decision)          (internal

quotation marks omitted); Knepp v. Apfel, 204 F.3d 78, 83 (3d

Cir. 2000) (same); Wolfe v. Chater, 86 F.3d 1072, 1078 (11th

Cir.   1996)    (holding     that    a    physician’s     conservative             medical

treatment for a particular condition tends to negate a claim of

disability).

       Fourth, and finally, as to Appellant’s argument that “[t]he

term [conservative treatment] is idiosyncratic to the beliefs of

any    given    decision     maker[,]”           Appellant’s           Br.       26,   “the

substantial     evidence     standard      ‘presupposes        .   .    .    a    zone    of

choice   within    which     the     decisionmakers       can      go       either     way,

without interference by the courts.                  An administrative decision

is not subject to reversal merely because substantial evidence

would have supported an opposite decision.’”                       Clarke, 843 F.2d

at 272-73.

       In reviewing Appellant’s arguments, it appears that she may

be missing the reason as to why it is proper for the ALJ to

consider the conservative treatment of a claimant in making a

credibility decision.        It is as simple as this:               if all that the

claimant needs is conservative treatment, it is reasonable for

an ALJ to find that the alleged disability is not as bad as the

claimant says that it is.                 Put another way, when a claimant

complains that her alleged disability is so bad that she is

                                           25
unable to work in any job whatsoever, but the ALJ finds that the

treatment was not as aggressive as one would reasonably think

would be employed if the alleged disability were actually that

severe, then it is reasonable for the ALJ to conclude that the

conservative treatment bears on the claimant’s credibility.

       Of    course,      there     may    be    any       number   of    reasons     for    a

physician to prescribe a “conservative” course of treatment, and

it   is     for    that    reason     that      such     treatment       alone    would    not

necessarily         render      a     claimant           ineligible      for     disability

benefits.         But we are not presented here with a situation in

which     there     is    any   suggestion          that    Appellant      required       more

aggressive        treatment     yet    received          conservative      treatment       for

other reasons.            From the record as detailed herein, it appears

that      the     conservative      nature          of    Appellant’s      treatment       was

sufficient to prevent her from being totally disabled.                              Because

it is well established in this circuit that the ALJ can consider

the conservative nature of a claimant’s treatment in making a

credibility        determination,         we    hold      that   there    is     substantial

evidence in the record to support the ALJ’s decision to take the

conservative nature of Appellant’s treatment into consideration

in finding her claim of total disability incredible.




                                               26
                                       2.

       Next, Appellant maintains that her “alleged non-compliance

with prescribed medication regimens is an improper factor for

evaluation of credibility in the absence of any connection to

[Appellant’s] credibility such as [Appellant] did not need the

medication,    was    failing   to    take    the    medication       in   order     to

produce    disability     or    was    attempting          to     hide     the    non-

compliance.”    Appellant’s Br. 30.          We disagree.

       Under 20 C.F.R. § 404.1530,

       to get benefits, you must follow treatment prescribed
       by your physician if this treatment can restore your
       ability to work . . . .     If you do not follow the
       prescribed treatment without a good reason, we will
       not find you disabled or, if you are already
       receiving benefits, we will stop paying you benefits.
       . . .     We will consider your physical, mental,
       educational, and linguistic limitations (including
       any lack of facility with the English language) when
       determining if you have an acceptable reason for
       failure to follow prescribed treatment.

       As the ALJ noted in his decision, according to Appellant’s

medical records, she had been non-compliant with her recommended

treatment.      J.A.     17.     According          to   the     ALJ’s     decision,

“[t]reatment   notes    from    Dr.   Swing    indicate         compliance       issues

with    medication,     where    [Appellant]         had        failed     to    start

medications as prescribed, or had self-discontinued medications.

Treatment notes from [Appellant’s] primary care physician, as

recent as November 2010, also show [Appellant] having compliant

issues [and] self-discontinuing medications.”                   Id.

                                       27
     Specifically, we note that, although Dr. Swing had earlier

prescribed       Abilify,    during      Appellant’s      November      19,   2007,

appointment, Appellant confessed that she had not yet started

taking the medication because she was “afraid of weight gain.”

A.R. 677.    On October 20, 2008, Appellant told her doctor that

she was not taking her medications as prescribed because she

could not afford them.              Id. at 978.          Although noncompliance

indicates a lack of credibility only where “there are no good

reasons” for failing to follow treatment, SSR 96-7p, 1996 WL
374186 (July 2, 1996), there is nothing in the record as to

whether   Appellant     made       any   attempt    to   obtain    assistance   in

purchasing her prescription medications.

     In    Dr.    Swing’s        notes   from    Appellant’s      May   14,   2009,

appointment, id. at 975, he noted that she had failed to begin

taking    Wellbutrin,       as    directed      during   her   April    21,   2009,

appointment,       id. at 976.       During Appellant’s November 4, 2010,

appointment with Dr. Dana B. Brown, Appellant informed Dr. Brown

that she had, on her own, discontinued taking Wellbutrin, id. at

1074, since her last visit on October 18, 2010.                      Although Dr.

Brown had previously “started her on Provigil, . . . she was

afraid of the medicines and never did start it.”                  Id.

     Appellant argues in her brief that she “never engaged in

behavior which reflects poorly on her credibility when it comes

to taking medications.”            Appellant’s Br. 39.         But based on this

                                          28
record, the ALJ was free to conclude otherwise.                         That is, the

ALJ could reasonably have determined that the severe symptoms

Appellant described were inconsistent with her failure to fully

comply      with   the    treatment         her    physicians    prescribed.          Cf.,

Johnson, 434 F.3d at 658 (failure to seek care of a medical

specialist     undermined           the   credibility     of    claimant’s     testimony

about her subjective assessments of her pain).                        And we may not

“re-weigh conflicting evidence, make credibility determinations,

or substitute our judgment for that of the” ALJ.                       Craig, 76 F.3d

at 589.

      In    any    event,      the    ALJ    did    not   deny   Appellant     benefits

solely because of the evidence of her non-compliance.                            Rather,

Appellant’s non-compliance was merely one of a number of factors

the   ALJ    considered        in    determining      that     Appellant’s     testimony

about her symptoms was only partially credible.                          Because the

ALJ’s determination is supported by substantial record evidence,

we cannot disturb it.



                                             IV.

      Certainly,         the    ALJ       could    have   done    a   better    job     in

explaining the bases for finding that Appellant is not disabled

under the Act.        But, the fact that the ALJ could have offered a

more thorough explanation for his decision does not change our

conclusion that substantial evidence in the record supports that

                                              29
decision.   We hold that “the ALJ’s factual findings . . . are

supported by substantial evidence and [were] reached by applying

the correct legal standard.”   Hancock, 667 F.3d at 472.



                                V.

    For these reasons, we affirm the judgment of the district

court.

                                                           AFFIRMED




                                30